Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawing Objections
The drawings are objected to and must be corrected. Ex parte Asano 201 USPQ315.  Specifically:
	
	The drawings disclose an improperly drawn border limit. A broken wavy line has been used to 	depict the limits of the Claim in the figures. The portion of the article on either side of the break 	lines forms part of the claim, accordingly these break lines, while not claimed, define the shape of 	the claimed area and must be consistent among all views. (See example)
                                    
    PNG
    media_image1.png
    405
    538
    media_image1.png
    Greyscale

	
	The arbitrary lines are improper. The symbolic break lines in all figures are objected to as their 	placement, shape, and size are arbitrary and do not relate to the contour of the article or to the 	break lines shown in other views. Break lines should follow the contour of the article for proper 	form.

	For clarity of disclosure, the break lines may be amended to follow the contour of the article, 	eliminating any possible inconsistencies in the views.


A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).   

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Specification Objection
Descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the drawing clearly and accurately.  MPEP 1503.01 (II)
	
	The dash-dash broken lines have not been described in the Specification. The Examiner 	recommends: “The dash-dash broken lines depict portions of the Window Well that form no part 	of the claimed design” or other similar statement.


Obviousness-Type Double Patenting Rejection

The claim is rejected under the judicially created doctrine of nonstatutory double patenting of the claim of copending application 29/713876.  Although the conflicting claims are not identical, the claim of the copending application anticipates the instant claim.   That is, the two designs are substantially the same, the only difference being the seam on the front left and right panels.  Gorham Co. v. White, 81 U.S. 511, 528 (1871). 

Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, supra).  

In each case, the Applicant has claimed a horizontal section of a window well with a v-shaped outward bend that tapers in the middle. 

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.131(c).  A registered attorney or agent of record may sign a terminal disclaimer.

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Conclusion
The claim stands rejected under Obviousness-Type Double Patenting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNE WAS-ENGLEHART whose telephone number is (571)272-7721.  The examiner can normally be reached on Monday-Friday 8-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan Bennett-Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/LEANNE WAS-ENGLEHART/Primary Examiner, Art Unit 2918